Citation Nr: 1756685	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  87-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a May 4, 1988 Board of Veterans' Appeals (Board) decision that denied entitlement to a compensable rating for a plantar wart on the left heel.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1976 to October 1976 and on active duty from May 1977 to October 1981.

This matter is before the Board as an original action via an August 2017 motion in which the Veteran alleged CUE in a May 4, 1988 Board decision that denied his claim for a compensable rating for a plantar war on the left heel.
FINDINGS OF FACT

1. On May 4, 1988, the Board adjudicated the issue of entitlement to a compensable rating for a plantar wart on the left heel.

2. The Veteran has advanced no specific allegation of CUE in the May 4, 1988 Board decision denying a compensable rating for a plantar wart on the left heel.


CONCLUSION OF LAW

The issue of whether the May 4, 1988 Board decision denying a compensable rating for a plantar wart on the left heel should be revised or reversed on the grounds of CUE is dismissed with no prejudice to refiling.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present matter arises from the Veteran's assertion that a May 4, 1988 Board decision denying a compensable rating for a plantar wart on the left heel contained CUE.  VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

A prior final Board decision must be revised or reversed where the evidence establishes CUE in that decision.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1400-1411.  To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Additionally, a CUE motion must be based on the evidence and applicable law at the time of decision being challenged.  38 C.F.R. § 20.1403(a); Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Further, in a motion alleging CUE in a prior Board decision, the claimant must specifically indicate what the error was and must provide persuasive reasons why the decision would have been manifestly different but for the error.  See Fugo, 6 Vet. App. at 44.  Allegations that the Board improperly weighed and evaluated evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.

In light of the above principles, the Board finds that the Veteran has not advanced arguments of CUE with the requisite specificity to allow adjudication of his motion on the merits.  Accordingly, the Board will dismiss the Veteran's motion with no prejudice to refiling.

Specifically, in his August 2017 motion, the Veteran contended that the May 4, 1988 Board decision contained the following incidents of CUE: (1) an unnecessary prior remand; (2) the lack of a reconsideration panel by the Board Chairman; (3) the Board's Vice-Chairman was without notice of his duties as a Board member at the Chairman's behalf; (4) a requested personal hearing at a VA Regional Office (RO) was never held; (5) noncompliance with the unnecessary remand; (6) regulatory and statutory provisions were incorrectly applied; (7) VA examinations held were inadequate; (8) the RO revised the Board's decision without authority; (9) VA did not respond to his February 1987 VA Form 1-9 in a timely manner; and (10) fraudulent evidence was submitted.

Contentions (1), (2), and (8) have no relation to the actual May 4, 1988 Board decision itself.  Rather, they relate to processes before and after the May 4, 1988 Board decision and cannot serve as bases for CUE in the May 4, 1988 Board decision.

Next, contentions (3) and (6) are akin to generic claims of "denial of due process" or "failure to follow applicable law" which, as discussed previously, cannot serve as a bases for CUE.  See Fugo, 6 Vet. App. at 44.  

Similarly, contentions (4), (5), (7), and (9) are complaints related to how VA fulfilled its duty to assist which, as stated previously, cannot serve as the basis for a CUE motion.  See 38 C.F.R. § 20.1403(d).  In specific regard to contention (4), the evidence of record demonstrates that the Veteran's requested hearing was scheduled first for June 4, 1987; however, the Veteran requested that it be rescheduled.  VA honored his request and rescheduled it for July 13, 1987, but the Veteran failed to appear.

Lastly, contention (10) is a generic claim of fraud.  The Veteran did not provide any details as to which specific evidence was fraudulent and how this supposed fraudulent evidence impacted the May 4, 1988 Board decision.

In sum, due to the lack of requisite specificity in contending CUE, the Board will not proceed to address the Veteran's August 2017 motion on its merits.  Instead, it will dismiss the Veteran's claim without prejudice.  


ORDER

The motion for revision or reversal of the May 4, 1988 Board decision denying entitlement to a compensable rating for a plantar wart on the left heel on the grounds of CUE is dismissed with no prejudice to refiling. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


